I concur in the judgment of reversal because I think that special ground 2 shows reversible error in allowing in evidence, over proper objection, three indictments together with the pleas of guilty thereon. One indictment charged the possession on September 16, 1947, of more than one quart of prohibited liquor in a dry county. Another charged a violation of the traffic laws by exceeding the *Page 263 
speed limit in an automobile on September 18, 1947; and the third charged the possession on January 5, 1949, of thirteen quarts of prohibited liquors in a dry county. The crime charged in the present indictment is the theft of an automobile on December 13, 1949. I think that the crimes charged in the three indictments introduced in evidence were not connected with the crime charged in the present indictment. They are mere isolated facts and would not become such a matter of substance as would reveal intent, design, plan, or system, etc. The crimes charged in those indictments do not involve moral turpitude and are not even of a similar nature to the one for which the defendant is here on trial, and it was error to admit these three indictments.
I do not think that special grounds 1 and 3 are meritorious, and I do not think that the court erred in overruling these grounds or that the court erred in overruling the general grounds. See, in this connection, Blakely v. State, 78 Ga. App. 282,291 (50 S.E.2d 762); Barnes v. State, 24 Ga. App. 372
(100 S.E. 788); Sikes v. State, 76 Ga. App. 883
(47 S.E.2d 677); Knighton v. State, 40 Ga. App. 489
(150 S.E. 432); King v. State, 77 Ga. App. 539 (49 S.E.2d 196).